                                                                                     JS-6
__________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. LACV 19-00066 JLS (AGR)                                  Date: February 14, 2019
Title: Peter Strojnik Sr. v. Singpoli Group, LLC


Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                              N/A
         Deputy Clerk                                            Court Reporter

  Attorneys Present for Plaintiff:                        Attorneys Present for Defendant:

           Not Present                                              Not Present

Proceedings:          (In Chambers) ORDER DISMISSING CASE WITH
                      PREJUDICE

        This matter is before the Court on the response of pro se Plaintiff Peter Stronjnik
to the Court’s Order to Show Cause (“OSC”) why it should not dismiss this case in light
of Plaintiff’s failure to comply with the Court’s Order to serve the ADA packet on
Defendant. (See Doc. 12.) Plaintiff responded to the OSC, stating that the proof of
service attached to his response evidenced service of the ADA packet. (Doc. 13, Pltf.
Resp. at 1.) Plaintiff also represents that his failure to obey the Court’s Order was “due
to [his] unfamiliarity with the requirements of the Central District Rules.” (Id.)

       Plaintiff’s response is insufficient. First, the proof of service attached to Plaintiff’s
response does not evidence service of the ADA packet. Instead, the document, executed
by a registered process server, evidences service of the summons only. This is a copy of
the Proof of Service already on the docket, which was filed before the Court issued its
OSC. (See Doc. 8 (Proof of Service of Summons); Doc. 12 (OSC); cf. Doc. 13 at 2-3
(attaching copies of Doc. 8 as evidence of proof of service of the ADA packet).)

       Next, as to Plaintiff’s professed reason for his failure to comply with the Court’s
Order, pro se litigants are not excused from compliance with Court procedure.
Compliance with all relevant rules of procedure is expected, including the Federal Rules
of Civil Procedure, the Federal Rules of Evidence, this Court’s Local Rules, Judge
Staton’s procedures web page (http://www.cacd.uscourts.gov/honorable-josephine-l-
staton), the Court’s Initial Standing Order, and the Court’s Civil Trial Order.


______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
__________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. LACV 19-00066 JLS (AGR)                                   Date: February 14, 2019
Title: Peter Strojnik Sr. v. Singpoli Group, LLC

       Moreover, Plaintiff need not have been familiar with the rules of procedure to
understand his obligation to serve Defendant with the ADA packet. His obligation was
printed on the first page of the packet. This first page is entitled “Notice to Parties,” and
under the heading of “Instructions to Plaintiff,” the second paragraph reads:

                       Plaintiff is directed to serve the ADA Packet on
               Defendant(s) at the same time the summons and complaint
               are served, if possible. If, upon receipt of this Notice to
               Parties, Plaintiff has already served Defendant(s), Plaintiff
               must serve the ADA Packet no later than fourteen (14) days
               after this Notice to Parties is filed with the Court. Within
               three (3) days of serving Defendant(s), Plaintiff must file with
               the Court a proof of service indicating that the ADA Packet
               was served on Defendant(s).

(Doc. 7 at 1.) Thus, Plaintiff’s explanation for his failure to comply with the Court’s
Order is disingenuous.

        Finally, Plaintiff’s professed ignorance and implication that he did not understand
his obligation to familiarize himself with court procedure is simply not credible.
Although Plaintiff is a pro se litigant in this forum, he is also an Arizona lawyer with
extensive experience litigating ADA access cases. 1 Plaintiff’s Arizona law license is
currently suspended. A search of pacer.gov, sorted by date, reveals that three months
after Plaintiff’s law license was suspended, he began filing ADA access cases as a pro se
litigant instead of filing them on behalf of clients. See, e.g., Gastelum v. Canyon Hosp.
LLC, No. CV-17-02792-PHX-GMS, 2018 WL 2388047, at *10 (D. Ariz. May 25, 2018)
(dismissing for lack of standing eight ADA access cases Plaintiff filed on behalf of the
same client). Indeed, in less than four months, Plaintiff has filed twenty-six ADA actions
as a pro se litigant. 2 Rather than being a befuddled pro se litigant who erroneously
1
  The Court takes judicial notice of information found at pacer.gov and
azbar.legalserviceslink.com. Plaintiff’s name, address, and telephone number match that of Peter
Strojnik, Arizona Bar No. 006464, whose current status is “suspended” as of July 11, 2018.
2
  The Court recognizes that such serial litigation is prohibited and does not intend to discourage
the filing of suits similar to the present one. See Molski v. Evergreen Dynasty Corp., 500 F.3d
1047, 1062 (9th Cir. 2007) (“For the ADA to yield its promise of equal access for the disabled, it
______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                       2
__________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. LACV 19-00066 JLS (AGR)                                    Date: February 14, 2019
Title: Peter Strojnik Sr. v. Singpoli Group, LLC

believes that he has complied with the Court’s Order, Plaintiff is an experienced litigator
who appears to have altered his business model to work around the loss of his license.

      Against this background, the Court considers the relevant factors regarding
whether to dismiss the present action for failure to obey the Court’s Order:

                      Courts are to weigh five factors in deciding whether to
               dismiss a case for failure to comply with a court order: (1) the
               public’s interest in expeditious resolution of litigation; (2) the
               court’s need to manage its docket; (3) the risk of prejudice to
               the defendants; (4) the public policy favoring disposition of
               cases on their merits; and (5) the availability of less drastic
               sanctions.

In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir.
2006).

        The first factor favors dismissal. Plaintiff’s failure to comply with the Court’s
Order to serve the ADA packet has delayed the litigation. Moreover, the purpose of the
ADA packet is to introduce all parties to the availability of an alternative dispute
resolution process implemented by the Court to facilitate early resolution of ADA access
cases. As to the second factor, where possible, the process is meant to allow for
resolution of these cases with minimal Court involvement. Thus, second factor also
favors dismissal. The third factor favors dismissal as Defendant was not alerted to the
existence of an alternative dispute resolution process that can lead to early resolution of
the action and cost savings.

       The fourth factor, as it always does, weighs against dismissal.




may indeed be necessary and desirable for committed individuals to bring serial litigation
advancing the time when public accommodations will be compliant with the ADA.”). The Court
instead requires that all counsel and all parties comply with easily ascertainable Court procedures
and with all Court orders.
______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                                         3
__________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. LACV 19-00066 JLS (AGR)                                Date: February 14, 2019
Title: Peter Strojnik Sr. v. Singpoli Group, LLC

        The fifth factor also weighs in favor of dismissal. The Court ordered Plaintiff, an
experienced attorney appearing pro se, to serve a packet of documents on Defendant. He
failed to do so. The Court issued the OSC, alerting Plaintiff of his failure to serve the
ADA packet, and specifically warning him of the consequences of the failure to comply.
Instead of availing himself of the second chance to comply with the Court’s order, he
provided “evidence” that was already part of the Court record, and that did not support
his assertion that he had served the ADA packet. He also responded that he was
unfamiliar with the Court’s procedures and that he hoped the Court would be satisfied
with his late compliance. As an experienced ADA litigator, Plaintiff clearly understood
that the Court has specific procedures he must follow, and Plaintiff would have
understood his obligation to serve the ADA packet had he reviewed the Notice to Parties.
Plaintiff was warned that his failure to comply would result in dismissal; nevertheless, he
failed to comply, preferring to hide behind the implication that he was an inexperienced
pro se litigant. Under these circumstance, the Court finds that no lesser sanction will
compel Plaintiff to comply with the Court’s Order.

       On balance, the Court finds that four of the five factors support dismissal of this
action. The Court hereby DISMISSES this case with prejudice.

       IT IS SO ORDERED.

                                                          Initials of Preparer: tg




______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            4
